PER CURIAM
Defendant appeals a supplemental judgment imposing restitution relating to his conviction for burglary in the second degree, ORS 164.215. The award of restitution included $500 for “down time of business.” ORS 137.106. The state concedes that the evidence does not establish that the victim suffered any pecuniary damages for “down time of business” as a result of defendant’s criminal activities. We agree and accept the concession.
Supplemental judgment vacated; remanded for recalculation of restitution; otherwise affirmed.